
	
		II
		109th CONGRESS
		2d Session
		S. 3985
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the recovery of oil and gas revenues on the
		  Outer Continental Shelf, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Outer Continental Shelf Royalty
			 Reform and Enhancement Act of 2006.
		2.DefinitionsIn this Act:
			(1)Gulf producing
			 StateThe term Gulf producing State means each of
			 the States of Alabama, Louisiana, Mississippi, and Texas.
			(2)Qualified outer
			 Continental Shelf revenues
				(A)In
			 generalThe term qualified outer Continental Shelf
			 revenues means all rentals, royalties, bonus bids, and other sums due
			 and payable to the United States under section 5.
				(B)ExclusionsThe
			 term qualified outer Continental Shelf revenues does not
			 include—
					(i)revenues from the
			 forfeiture of a bond or other surety securing obligations other than royalties,
			 civil penalties, or royalties taken by the Secretary in-kind and not sold;
			 or
					(ii)revenues
			 generated from leases subject to section 8(g) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(g)).
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Price threshold
			 requirement for future leasesNotwithstanding any other provision of law,
			 the Secretary shall place limitations based on market price on the royalty
			 relief granted under any lease for the production of oil or natural gas entered
			 into on or after the date of enactment of this Act.
		4.Clarification of
			 authority to impose price thresholds for certain lease salesCongress reaffirms the authority of the
			 Secretary under section 8(a)(1)(H) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(a)(1)(H)) to vary, based on the price of production from a lease,
			 the suspension of royalties under any lease subject to section 304 of the Outer
			 Continental Shelf Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public
			 Law 104–58).
		5.Recovery of
			 revenue from leases without price thresholds
			(a)Offer To amend
			 payment responsibilities
				(1)In
			 generalThe Secretary shall offer to enter into written
			 agreements to amend the payment responsibilities under each lease entered into
			 by the Secretary that—
					(A)authorizes the
			 production of oil or natural gas on the Outer Continental Shelf;
					(B)provides for
			 relief from the payment of royalties; and
					(C)does not provide
			 for the suspension of the relief based on an increase in the price of oil or
			 natural gas, respectively, above specified thresholds.
					(2)OffersNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 provide each lessee that has entered into a lease described in paragraph (1)
			 with a separate written offer to amend the payment responsibilities of the
			 lessee under the lease.
				(3)Multiple
			 lesseesIn carrying out this subsection, if multiple persons own
			 a share of the lease, the Secretary may enter into a separate agreement with
			 each person that reflects the respective interest of the person in the
			 lease.
				(4)Price
			 thresholdsThe offer shall propose imposing price thresholds
			 beginning in the calendar year in which the offer is accepted at a level that
			 is consistent with the price thresholds contained in outer Continental Shelf
			 leases that contained price thresholds that were entered into for calendar
			 years 1996, 1997, and 2000.
				(b)Increased
			 royalty ratesIn addition to the authority provided under
			 subsection (a), the Secretary may increase the royalty rate on all leases
			 entered into by the Secretary on or after the date of enactment of this Act for
			 the production of oil or natural gas on the outer Continental Shelf to a rate
			 that is necessary to recover the revenues lost from leases described in
			 subsection (a)(1) in an amount that (in conjunction with written agreements
			 entered into under subsection (a)) is sufficient to recover $12,000,000,000
			 during the period of fiscal years 2007 through 2018.
			6.Disposition of
			 recovered qualified outer Continental Shelf revenues
			(a)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the other provisions of this section,
			 for each applicable fiscal year, the Secretary of the Treasury shall
			 deposit—
				(1)50 percent of
			 qualified outer Continental Shelf revenues in a special account in the
			 Treasury, to be disbursed to Gulf producing States by the Secretary in a manner
			 consistent with section 31(b) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1356a(b)), as determined by the Secretary;
				(2)121/2
			 percent to provide financial assistance to States in accordance with section 6
			 of the Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–8), which shall be considered
			 income to the Land and Water Conservation Fund for purposes of section 2 of
			 that Act (16 U.S.C. 460l–5); and
				(3)371/2
			 percent of qualified outer Continental Shelf revenues in the general fund of
			 the Treasury, to be used for deficit reduction.
				(b)TimingThe
			 amounts required to be deposited under paragraphs (1) and (2) of subsection (a)
			 for the applicable fiscal year shall be made available in accordance with that
			 paragraph during the fiscal year immediately following the applicable fiscal
			 year.
			(c)AdministrationAmounts
			 made available under paragraphs (1) and (2) of subsection (a) shall—
				(1)be made
			 available, without further appropriation, in accordance with this
			 section;
				(2)remain available
			 until expended; and
				(3)be in addition to
			 any amounts appropriated under—
					(A)the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
					(B)the
			 Land and Water Conservation Fund Act of
			 1965 (16 U.S.C. 460l–4 et seq.); or
					(C)any other
			 provision of law.
					7.Federal
			 guarantee of State bondThe
			 Secretary shall guarantee the repayment of a bond issued by the State of
			 Louisiana for constructing and carrying out coastal wetland restoration
			 projects and related storm protection infrastructure (to be repaid using
			 qualified outer Continental Shelf revenues received by the State for fiscal
			 years 2017 through 2027) in an amount equal to 100 percent of the outstanding
			 principal of the bond, on a determination by the Secretary that—
			(1)the amount of the
			 bond does not exceed 80 percent of the estimated amount of qualified outer
			 Continental Shelf revenues the State will receive for fiscal years 2017 through
			 2027;
			(2)the funds will be
			 used in accordance with a plan submitted by the State; and
			(3)the bond is in a
			 registered form and contains appropriate legal guarantees for repayment using
			 qualified Outer Continental shelf revenues for fiscal years 2017 through
			 2027.
			
